Citation Nr: 0704416	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-34 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by heart palpitations.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a higher initial disability rating for 
service-connected obstructive sleep apnea with exercise-
induced asthma, currently rated as 50 percent disabling.

4.  Entitlement to a higher initial disability rating for 
service-connected right ankle injury with post-traumatic 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1987 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and October 2003 rating 
decisions by the Houston, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

On October 19, 2006, the veteran filed a motion requesting an 
extension of time in which to submit additional evidence.  On 
December 12, 2006, he was sent correspondence informing him 
that he had been granted a 30-day extension of time in which 
to submit any evidence.  The veteran did not forward any 
additional evidence to the Board and the 30-day extension of 
time has now expired.  As a consequence, the Board will 
proceed to the merits of the case.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability manifested by heart palpitations.

2.  There is no competent medical evidence of current hearing 
loss disability.

3.  The veteran's service-connected disability, described for 
rating purposes as obstructive sleep apnea with exercise-
induced asthma is productive of use of daily inhalers to 
control asthma with normal pulmonary function testing results 
and use of a CPAP machine for obstructive sleep apnea 
symptoms with no evidence of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale or the need for a 
tracheostomy.

4.  The veteran's service-connected disability, described for 
rating purposes as right ankle injury with post-traumatic 
arthritis, is productive of minimal degenerative changes and 
mild restriction to dorsiflexion with no limitation to 
plantar flexion of the ankle.

CONCLUSIONS OF LAW

1.  A disability manifested by heart palpitations was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to a disability rating in 
excess of 50 percent for obstructive sleep apnea with 
exercise-induced asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2006).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for right ankle injury with post-
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5010, 5271 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2005 letter, VA informed the veteran of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The June 2005 
letter also directed the veteran to tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him in relation to his case and explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that these letters fulfill 
VA's duties to notify the veteran.  The veteran has been 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id.

In this case, the June 2005 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that pertained to his claim.  Thus, the appellant 
was fully notified of the need to give to VA any evidence 
pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
on the increased ratings claims, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the claimed disabilities.  Additionally, 
the veteran was not provided with notice of the type of 
evidence necessary to establish increased ratings or 
effective dates for his service connection claims in the 
event service connection was established.  However, 
Dingess/Hartman addressed claims for service connection and 
there has been no allegation of prejudice.  Additionally, as 
the decision below finds that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings and entitlement to service connection, any question 
as to the appropriate effective dates or increased ratings is 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The Board has remanded this case 
once and the RO has made numerous attempts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim, including obtaining medical records identified by 
the appellant.  The record includes service medical records, 
private medical records and VA medical records.  The veteran 
has been afforded multiple clinical and X-ray examinations, 
which were adequate for rating purposes.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).



Heart Palpitations

The veteran's service medical records appear to show, at 
most, two instances of heart palpitations during active duty 
service.  However, on VA examination in January 2002, 
although the examiner noted that the veteran had a history of 
heart palpitations, he also noted that the veteran had none 
recently.  In fact, the veteran denied any heart palpitations 
since the incident in service.  Additionally, physical 
examination was normal and there was no diagnosis of any 
current disability manifested by heart palpitations.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, entitlement to service connection for a 
disability manifested by heart palpitations is not warranted.  

Hearing Loss

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss disability.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the record, the Board notes that the September 
2004 VA examination report shows that audiological testing 
revealed that the veteran does not suffer from bilateral 
hearing loss as defined for VA purposes in 38 C.F.R. § 3.385 
because none of the auditory thresholds for any of the 
frequencies are 26 decibels or greater.  Specifically, the 
report shows the pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15
LEFT
15
15
10
15
15

In sum, the Board finds no evidence of a current hearing loss 
disability as defined for VA purposes in 38 C.F.R § 3.385.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Obstructive Sleep Apnea with Exercise-Induced Asthma

As an initial matter, the Board notes that combining the 
ratings for bronchial asthma (Diagnostic Code 6602) and sleep 
apnea (Diagnostic Code 6847) is expressly prohibited by 
regulation.  See 38 C.F.R. § 4.96(a).  According to § 4.96, a 
single rating must be assigned for these respiratory 
disabilities under the Diagnostic Code that reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  Thus, the Board must examine 
these respiratory conditions under both Diagnostic Code 6602 
and Diagnostic Code 6847, and assign a single rating for the 
predominant disability.  

The medical evidence of record includes a January 2002 VA 
examination report which notes that the veteran was diagnosed 
with sleep apnea.  A separate January 2002 VA examination 
report noted that the veteran reported shortness of breath 
after walking one block and asthma attacks once or twice a 
week.  The veteran reported taking several inhaler 
medications.  The veteran was diagnosed with mild bronchial 
asthma.

It appears that the veteran underwent a sleep study in 
February 2002 which revealed obstructive sleep apnea 
syndrome, mild to moderate in severity with significant sleep 
fragmentation but only minimal hypoxemia.  At that time, a 
CPAP trial was not performed.  A May 2002 addendum to the 
January 2002 VA examination report notes that a second sleep 
study in April 2002 again revealed obstructive sleep apnea 
syndrome and that a trial of a CPAP machine corrected the 
problem and the veteran was then prescribed a CPAP machine.  
The examiner noted that the veteran had mild symptomatology 
from his obstructive sleep apnea, consisting of feeling 
fatigued the next day, and decreased efficiency and 
performance of work.

Respiratory testing in October 2001 revealed FEV1 of 95% of 
predicted.  

Turning first to the veteran's service-connected sleep apnea, 
the Board notes that the medical evidence indicates he has 
been using a CPAP machine at night because of his sleep 
apnea.  Thus, the veteran meets the criteria for a 50 percent 
disability rating for sleep apnea under Diagnostic Code 6847.  
In order to receive the next highest rating under this 
Diagnostic Code (which is a 100% disability rating), there 
must be evidence that the veteran has experienced chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or has required a tracheostomy.  See 38 C.F.R. § 
4.97, Diagnostic Code 6847.  The medical evidence of record 
demonstrates that such is not the case here.  In fact, the 
medical evidence of record has consistently shown that the 
veteran's sleep apnea symptoms are mild to moderate, at most.  
Therefore, the veteran is not entitled to a 100 percent 
rating for sleep apnea under Diagnostic Code 6847.  

Turning to the veteran's bronchial asthma, evaluated under 
Diagnostic Code 6602, the pertinent criteria are:

FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids...........................60% disability 
rating

FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent; or, daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory 
medication......................30% disability rating

FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy...............10% disability rating

The Board has carefully reviewed the medical evidence of 
record pertaining to the treatment of the veteran's bronchial 
asthma.  PFTs were conducted in October 2001 and the results 
of these tests indicate that FEV-1 was not less than 95% 
percent of the amount predicted.  Based on these test 
results, the veteran would not be entitled to a compensable 
rating under Diagnostic Code 6602.  Nevertheless, the veteran 
contends, and the VA treatment records show, that he takes 
several inhalers on a daily basis for his asthma.  As such, 
the veteran's service-connected asthma would warrant a 30 
percent disability rating under Diagnostic Code 6602.

As mentioned above, under the provisions of 38 C.F.R. § 4.96, 
the veteran cannot be separately rated for sleep apnea and 
asthma.  Instead, the conditions should be rated based on the 
predominant disability, which in this case would be the sleep 
apnea.  The rating for his sleep apnea can be elevated to the 
next higher evaluation if the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.96(a).  
However, the Board finds that such an elevation is not 
warranted in this case as the medical evidence of record does 
not demonstrate that the veteran's overall functional 
impairment caused by his respiratory disabilities is so 
severe that it would warrant a 100 percent disability rating, 
which is the next highest rating available under the 
Diagnostic Code for rating sleep apnea.  For these reasons, 
the Board finds that the currently assigned 50 percent 
disability rating for obstructive sleep apnea with exercise-
induced asthma appropriately captures the extent and severity 
of the veteran's respiratory disabilities and a higher 
disability rating is not warranted.



Right Ankle

The medical evidence of record includes a January 2002 VA 
orthopedic examination report.  The report reflects that the 
veteran complained of near constant right ankle pain that was 
increased with any weight bearing or range of motion.  The 
veteran also reported swelling of the ankle.  He also stated 
that he occasionally wore ankle supports.  Examination of the 
ankles showed obvious hypertrophic changes to the lateral 
aspect of the right ankle with no erythema, warmth, or 
effusion.  He was diffusely tender to palpation about the 
ankle.  His range of motion was dorsiflexion to 15 degrees 
and plantar flexion to 45 degrees with significant crepitus, 
clicks and grating.  There was no evidence of instability.  
The diagnosis was mild degenerative joint disease of the 
right ankle.

The veteran's right ankle disability is currently rated under 
Diagnostic Codes 5010 and 5271.  The Board notes that 
Diagnostic Code 5010 states that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Limitation to range of motion of the ankles is rated under 
Diagnostic Code 5271 which provides for a 10 percent rating 
for moderate limitation of ankle motion and a 20 percent 
rating for marked limitation of ankle motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Normal ankle dorsiflexion is 
from 0 degrees to 20 degrees, and normal ankle plantar 
flexion is from 0 degrees to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II. 

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, the veteran's reports of pain and 
weakness have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

As noted above, the veteran's range of motion has been 
recorded as 45 degrees of plantar flexion and 15 degrees of 
dorsiflexion.  

After reviewing the record as a whole, the Board concludes 
that the veteran's right ankle disability is productive of no 
more than moderate limitation of motion.  The Board believes 
that the overall picture presented is one of essentially 
moderate limitation of motion because the veteran clearly 
presents as an individual who is able to move his ankle 
without much difficulty, who can walk, and who does not 
require any assistance to ambulate, other than the occasional 
use of ankle supports.  The veteran's complaints of pain and 
weakness on use have been considered, but there is no 
persuasive evidence that there is any additional functional 
loss due to pain, fatigue, weakness or incoordination to such 
a degree to result in more than moderate limitation of motion 
of the ankle.  Therefore, the overall disability picture 
presented by the veteran's right ankle condition is that of 
moderate limitation of motion, which is appropriately rated 
as 10 percent disabling under Diagnostic Code 5271.  The 
veteran's disability picture does not present such severe 
limitation of motion to the ankle so as to be characterized 
as marked limitation.  Thus, a 20 percent disability rating 
under Diagnostic Code 5271 must be denied.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his respiratory and ankle 
disabilities and treatment records are devoid of any findings 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by respiratory difficulties and ankle pain 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the currently assigned schedular evaluations adequately 
reflect the clinically established impairment experienced by 
the veteran and higher ratings are denied on an extra-
schedular basis.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for a disability manifested 
by heart palpitations is not warranted.

Entitlement to service connection for bilateral hearing loss 
is not warranted.

A disability rating in excess of 50 percent for obstructive 
sleep apnea with exercise-induced asthma is not warranted.

A disability rating in excess of 10 percent for right ankle 
injury with post-traumatic arthritis is not warranted.

The appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


